DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,865,135 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the amendments filed on 6/4/21, claims 1-27 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claim 1.  The prior art fails to disclose or teach a lottery ticket configured to: interact with a terminal, the interaction causing information comprised in the lottery ticket to be received, by at least one remote server configured for operations associated with gameplaying transactions, or accessed, by the at least one remote server, from the terminal, wherein the terminal is located in an approved location associated with a game, wherein the terminal is associated with approved identification information or approved location information, wherein the game is 
The closest prior art appears to be Gilmore et al. (US Patent Pub. 20050233797; referred to hereinafter as Gilmore).  Gilmore disclose a system and method of selling and dispensing pre-printed lottery game tickets for purchase by a lottery game player within a store.  The store will have a networked POS system with at least one POS terminal, and a plurality of POS terminals, located at a separate check-out or cash 
Another relatable reference appears to be Sandvick (US Patent 9,251,663).  Sandvick discloses lottery ticket activation and processing terminal, which dispenses activated or non-activated instant-winner lottery tickets without the simultaneous reading of the ticket so that no completed play data or progressive jackpot is provided at time of dispensing. Instead, the customer would have the option to obtain the outcome determination information (both for the basic instant-winner ticket game and a progressive instant-winner game) for the particular ticket at the lottery ticket and processing unit included in or with the machine (or attached to or located near) or at any other applicable terminal (such as their mobile device or personal computer). However, Sandvick also fails to disclose or teach all the recited claim limitation of independent claim 1.  
As neither Sandvick nor Gilmore disclose or teach the claimed limitations as required by independent claim, claims 1-27 have been allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNIT PANDYA/Primary Examiner, Art Unit 3649